     Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 1 of 18. PageID #: 595




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

FAMILY TACOS, LLC,                      )   Case No. 5:20-cv-01922
                                        )
       Plaintiff,                       )   Judge J. Philip Calabrese
                                        )
v.                                      )   Magistrate Judge Kathleen B. Burke
                                        )
AUTO OWNERS INSURANCE                   )
COMPANY,                                )
                                        )
        Defendant.                      )
                                        )

                             OPINION AND ORDER

      Plaintiff Family Tacos, LLC filed a lawsuit on behalf of a putative class against

Defendant Auto Owners Insurance Company in State court, which Defendant

removed to federal court on the basis of diversity jurisdiction under the Class Action

Fairness Act of 2005 and 28 U.S.C. § 1332. Plaintiff moves to remand. (ECF No. 7.)

For the following reasons, the Court DENIES Plaintiff’s Motion to Remand.

                          STATEMENT OF THE CASE

      Plaintiff is an Ohio limited liability company that operates two restaurants in

Portage County. (ECF No. 1-1, PageID #16.) Defendant is a property and casualty

insurer, which issued a commercial business insurance policy to Plaintiff.        (Id.,

PageID #16–17.) Plaintiff claims it lost business income because of the COVID-19

pandemic and that the insurance policy covers the loss.        (Id., PageID #18–20.)

Further, Plaintiff alleges that Defendant has or will wrongly deny insurance claims

for losses caused by the COVID-19 pandemic. (Id., PageID #21–22.) In doing so,

Plaintiff alleges Defendant denied claims in bad faith by failing adequately to
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 2 of 18. PageID #: 596




investigate the claims and by applying an inapplicable “virus/bacteria exclusion.”

(Id., PageID #33–35.)

      Plaintiff’ seeks to bring its claims on behalf of (1) a nationwide class seeking

declaratory relief; (2) a nationwide sub-class seeking restitution and monetary

damages; and (3) an Ohio sub-class for insurance bad faith under Ohio law. (Id.,

PageID #24–25.) On behalf of itself and these classes, Plaintiff alleges three claims:

(1) declaratory judgment; (2) breach of contract; and (3) breach of the covenant of good

faith and fair dealing (bad faith). (Id., PageID #29–35.) Plaintiff asks the Court to

enter several declarations related to the scope of the policy coverage regarding the

losses the complaint describes. (Id., PageID #30–31.) In addition to declaratory

relief, Plaintiff seeks monetary damages for Defendant’s alleged breaches of contract

and punitive damages, costs, and attorney fees. (Id., PageID #35.)

                                LEGAL STANDARD

      To remove a case from state court to federal court, a defendant “must file in

the federal forum a notice of removal ‘containing a short and plain statement of the

grounds for removal.’” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S.

81, 83, (2014) (quoting 28 U.S.C. § 1446(a)). Defendants “may remove a civil case

from state court to federal court if the action could have originally been brought in

federal court.” Nessel ex rel. Mich. v. AmeriGas Partners, L.P., 954 F.3d 831, 834 (6th

Cir. 2020) (citations omitted); see also 28 U.S.C. § 1441.

      “If at any time before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.” 28 USC § 1447(c). Removal
                                              2
     Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 3 of 18. PageID #: 597




statutes are strictly construed, and “‘all doubts should be resolved against removal.’”

Mays v. City of Flint, 871 F.3d 437, 442 (6th Cir. 2017) (quoting Harnden v. Jayco,

Inc., 496 F.3d 579, 581 (6th Cir. 2007)). Where a party removes a case under the

Class Action Fairness Act, however, courts need not presume that removal is

improper. Nessel, 954 F.3d at 834 (citing Dart Cherokee, 574 U.S. at 89).

                                      ANALYSIS

      Defendant removed this case based on diversity jurisdiction under

Section 1332 and the Class Action Fairness Act. “The removing defendant has the

burden to establish federal subject-matter jurisdiction.” Tennial v. Bank of America,

N.A., No. 17-6377, 2020 WL 2530872, at *1 (6th Cir. Apr. 15, 2020).

I.    Federal Jurisdiction

      In general, “[f]ederal courts have original jurisdiction over two types of cases:

cases that involve a federal question . . . and cases in which there is complete diversity

of citizenship between the parties and the amount in controversy requirement is

satisfied.” Nessel, 954 F.3d at 834 (citing 28 U.S.C. §§ 1331, 1332(a)). Diversity

jurisdiction exists under Section 1332 where the dispute is between citizens of

different states and where the amount in controversy exceeds $75,000. 28 U.S.C.

§ 1332.

      I.A.   Diversity Jurisdiction

      “[F]or diversity jurisdiction to be proper under § 1332, no plaintiff and no

defendant can be the citizen of the same state.” Tennial, 2020 WL 2530872, at *1. A

corporation, like Defendant, has the citizenship of its state of incorporation and its

                                               3
     Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 4 of 18. PageID #: 598




principal place of business. Roberts v. Mars Petcare US, Inc., 874 F.3d 953, 956 (6th

Cir. 2017). As a limited liability company, Plaintiff “has the citizenship of each of its

members.” Tennial, 2020 WL 2530872, at *1. Where the members of an LLC are

individuals, citizenship is based on the person’s domicile. Id. “‘Domicile,’ a legal term

of art, requires that a person both be present in a state and have “the intention to

make his home there indefinitely or the absence or an intention to make his home

elsewhere.” Prime Rate Premium Fin. Corp. v. Larson, 930 F.3d 759, 765 (6th Cir.

2019). (quoting Stifel v. Hopkins, 477 F.2d 1116, 1120 (6th Cir. 1973)).

       Defendant is a citizen of Michigan because it is a Michigan corporation with

its principal place of business in Michigan. (ECF No. 1, PageID #5; ECF No. 1-1,

PageID #16.) According to Defendant’s notice of removal, Plaintiff has ten members.

(Id.) However, Defendant lists the names of thirteen individuals as members. (ECF

No. 1, PageID #5.) Seven of the named individuals are domiciled in Ohio; two in

Maryland; and one in Illinois.     (Id.) Defendant asserts that last three individuals

“are not believed to be domiciled in Michigan.” (Id.) Plaintiff does not challenge this

allegation, which suffices for Defendant to invoke and the Court to exercise diversity

jurisdiction. Because the statute requires only a short and plain statement of the

grounds for removal, tracking the general pleading standard of Rule 8, Dart Cherokee,

574 U.S. at 87, this allegation negates grounds that would defeat diversity and

suffices to establish federal jurisdiction, see, e.g., Lincoln Benefit Life Co. v. AEI Life,

LLC, 800 F.3d 99, 107 (3d Cir. 2015).



                                                4
     Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 5 of 18. PageID #: 599




      I.B.    The Class Action Fairness Act

      Under the Class Action Fairness Act, a relaxed form of diversity jurisdiction

applies. Nessel, 954 F.3d at 841. The Act gives federal courts jurisdiction over

interstate class actions where “(1) there is minimal diversity of citizenship between

the parties; (2) the aggregate amount in controversy exceeds $5 million; and (3) the

proposed class contains at least 100 members.” Nessel, 954 F.3d at 834 (citations

omitted).    Minimal diversity under the Act allows a federal court to exercise

jurisdiction where “any member of a class of plaintiffs is a citizen of a State different

from any defendant.” 28 U.S.C. § 1332(d)(2)(A).

      Here, Defendant carries its burden to meet this jurisdictional threshold

because the complaint seeks certification of a nationwide class, which Plaintiff alleges

“number[s] at least in the many thousands and possibly millions”—well in excess of

the statutory minimum of one hundred putative class members.             (ECF No. 1-1,

PageID #25.) Defendant and at least one Plaintiff are citizens of different States.

With respect to damages, the complaint claims at least $25,000 in compensatory

damages individually and on behalf of all class members. (Id. at PageID #32, 34.)

Aggregating the damages claimed on behalf of Plaintiff and all class members

plausibly puts more than $5 million in controversy, even setting aside the potential

for damages on Plaintiff’s claim for insurance bad faith under Ohio law. See Dart

Cherokee, 574 U.S. at 89.     Therefore, Defendant has shown that the Court has

jurisdiction under the Class Action Fairness Act.



                                               5
      Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 6 of 18. PageID #: 600




II.    Remand

       This case involves a hybrid complaint in that Plaintiff seeks different types of

relief. Plaintiff seeks declaratory relief in count one of the complaint and monetary

relief in counts two and three. The Court’s authority to remand varies based on the

type of claim.

       II.A. Remanding Claims for Damages (Counts Two and Three)

       Federal courts generally “have a strict duty to exercise the jurisdiction that is

conferred upon them by Congress.” Quackenbush v. Allstate Ins. Co., 517 U.S. 706,

716 (1996). While the duty is not absolute, federal courts should exercise jurisdiction

absent “exceptional circumstances.” Id. (quoting Colorado River Water Conservation

Dist. v. United States, 424 U.S. 800, 813, (1976)).    While “federal courts may stay

actions for damages based on abstention principles, [the Supreme Court has] not held

that those principles support the outright dismissal or remand of damages actions.”

Id. at 721.

       Where, as here, a federal court “has independent diversity jurisdiction” over

damages claims asserted along with a declaratory judgment claim, “it is without

discretion to remand” the damages claims. Tibbitts v. Great N. Ins. Co., No. 2:20-cv-

10029, 2020 WL 4333546, at *1 (E.D. Mich. July 28, 2020) (citing 28 U.S.C. § 1332(a))

(declining “to remand the declaratory judgment claim while maintaining mandatory

jurisdiction over” the damages claims); see Knowlton Constr. Co. v. Liberty Mut. Ins.

Co., No. 2:07-cv-0748, 2007 WL 4365690, at *3 (S.D. Ohio Dec. 13, 2007) (“The



                                              6
     Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 7 of 18. PageID #: 601




exercise of jurisdiction over damage claims is mandatory and not discretionary as it

is for the declaratory judgment claim.”).

      Nonetheless, Plaintiff asks the Court to remand these claims based on its

discretionary authority to remand the declaratory judgment claim.              Plaintiff

characterizes its damages claims as secondary or contingent to its declaratory

judgment claim. (ECF No. 7, PageID #545–47.) Based on this characterization,

Plaintiff argues that “[b]ecause monetary relief is contingent upon first successfully

obtaining declaratory relief, the only controversy before this Honorable Court is

declaratory relief . . ., which there is no mandate for exercising jurisdiction, but

instead clear discretion.” (Id., PageID #545.) For this proposition, Plaintiff relies on

Gooch v. Life Investors Insurance Co. of America, 672 F.3d 402 (6th Cir. 2012). But

Gooch merely granted certification of a declaratory-judgment class and deferred

certification of a sub-class for monetary damages. Id. at 427–28. That sort of case

management decision under Rule 23 has no application to the exercise of jurisdiction

more generally, let alone discretion to remand claims over which the Court has

removal jurisdiction. See Equity Planning Corp. v. Westfield Ins. Co., No. 1:20-CV-

01204, 2020 WL 5909806, at *6 (N.D. Ohio Oct. 6, 2020) (explaining that the “issue

in Gooch was not one of jurisdiction, but one of class certification”).

      Plaintiff also relies on Brillhart v. Excess Insurance Co., 316 U.S. 491 (1942),

arguing that under Brillhart, “this Honorable Court is under no compulsion to

exercise its jurisdiction” even though the Complaint includes claims for damages and

declaratory relief. (ECF No. 7, PageID #543.) There, an insurer brought a federal
                                               7
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 8 of 18. PageID #: 602




suit for declaratory judgment to determine its rights under an insurance contract and

sought only declaratory relief. Id. at 492. Later, after the insurer became a party in

a parallel state suit involving a claim for monetary relief against its insured, the

federal courts reached different conclusions on the propriety of exercising federal

jurisdiction in the original action. Ultimately, the Supreme Court confirmed that

jurisdiction under the Declaratory Judgment Act is discretionary and remanded for

the district court to determine whether the federal claims “could adequately be

tested” in the state proceedings. Id. at 495.

      The Court declines to remand under Brillhart. Procedurally, the case bears

little resemblance to this one. At bottom, Brillhart confirms that the discretion

afforded under the Declaratory Judgment Act applies only to claims for declaratory

relief and cannot be used also to remand claims for damages. Nor does Plaintiff’s

argument based on Brillhart speak to the obligation of the Court to exercise

jurisdiction, properly invoked. Nothing about the complaint presents exceptional

circumstances justifying a decision not to exercise jurisdiction over Plaintiff’s claims

for monetary damages. Plaintiff’s argument does not alter the conclusion that the

Court lacks discretion to remand claims for monetary relief over which it has

jurisdiction. Quackenbush, 517 U.S. at 716; Tibbitts, 2020 WL 4333546, at *1 (citing

28 U.S.C. § 1332(a)); Knowlton, 2007 WL 4365690, at *3.

      II.B. Remanding Claims for Declaratory Relief (Count One)

      In contrast, the Declaratory Judgment Act grants federal courts discretion over

whether to exercise jurisdiction over a claim for declaratory relief, even where the
                                                8
     Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 9 of 18. PageID #: 603




claim otherwise satisfies jurisdictional requirements. Wilton v. Seven Falls Co., 515

U.S. 277, 282 (1995); Brillhart, 316 U.S. at 495. To determine whether to exercise

jurisdiction over a declaratory action, courts consider the following five factors:

      (1) whether the declaratory action would settle the controversy;
      (2) whether the declaratory action would serve a useful purpose in
      clarifying the legal relations in issue; (3) whether the declaratory
      remedy is being used merely for the purpose of procedural fencing or to
      provide an arena for a race for res judicata; (4) whether the use of a
      declaratory action would increase friction between our federal and state
      courts and improperly encroach upon state jurisdiction; and (5) whether
      there is an alternative remedy which is better or more effective.

Grand Trunk W. R. Co. v. Consolidated Rail Corp., 746 F.2d 323, 326 (6th Cir. 1984)

(quotation omitted).

      When considering the fourth factor, courts also look to the following three

sub-factors:

      (1) whether the underlying factual issues are important to an informed
      resolution of the case; (2) whether the state trial court is in a better
      position to evaluate those factual issues than is the federal court; and
      (3) whether there is a close nexus between underlying factual and legal
      issues and state law and/or public policy, or whether federal common or
      statutory law dictates a resolution of the declaratory judgment action.

Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 560 (6th Cir. 2008) (citing Bituminous

Cas. Corp. v. J & L Lumber Co., 373 F.3d 807, 814–15 (6th Cir. 2004)).

               II.B.4. Application of the Grand Trunk Factors

      Because this Court could stay the breach of contract and bad faith claims and

decline to exercise jurisdiction over the declaratory judgment claim, the Court

analyzes the Grand Trunk factors to determine whether to remand the declaratory

judgment claim. See, e.g., Mikmar, Inc. v. Westfield Ins. Co., No. 1:20-cv-01313, 2020

                                               9
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 10 of 18. PageID #: 604




WL 6127912, at *4 (N.D. Ohio Oct. 19, 2020) (citations omitted); Equity Planning,

2020 WL 5909806, at *6.

       Underlying each factor are “considerations of efficiency, fairness, and

federalism.” United Specialty Ins. Co. v. Cole’s Place, Inc., 936 F.3d 386, 396 (6th Cir.

2019) (quoting Western World Ins. Co. v. Hoey, 773 F.3d 755, 759 (6th Cir. 2014)).

The Sixth Circuit has not indicated “the relative weights of the factors[,] but notes

that “‘[t]he relative weight of the underlying considerations . . . will depend on the

facts of the case.’” Id.

                     II.B.4.a. Whether Adjudicating the Declaratory Action Will
                               Settle the Controversy

       Courts first consider “whether the district court’s judgment would settle the

controversy.”    Flowers, 513 F.3d at 554.      “The first factor requires the Court

to consider whether the dispute at issue is an ‘independent dispute’ or if there is a

parallel state action.” Equity Planning, 2020 WL 5909806, at *7 (quoting Clifford v.

Church Mut. Ins. Co., No. 2:13-cv-853, 2014 WL 4805473, at *2 (S.D. Ohio Sep. 26,

2014)). If the federal case is independent from a state court action, a federal case will

settle the dispute. Clifford, 2014 WL 4805473, at *2.

       Plaintiff maintains that “there are literally hundreds of parallel state court

cases that are adjudicating the same business income loss and other insurance

coverage issues related to the pandemic, in similar cases to this one.” (ECF No. 7,

PageID #550.) Assuming this assertion is true, there is no evidence before the Court

that any parallel claim in a State court involves the same parties or the policy at issue


                                              10
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 11 of 18. PageID #: 605




here. Accordingly, this factor favors jurisdiction because there is no parallel state

court action. Exercising jurisdiction over the declaratory judgment claim will allow

the Court to resolve the entire controversy between the parties and avoid piecemeal

litigation in multiple courts. See United Specialty, 936 F.3d at 397–98 (district court

did not err in finding that the first factor favored federal jurisdiction where the

plaintiff and defendant were the only parties litigating the insurance coverage issue

and where the plaintiff failed to identify any parallel state proceedings); Equity

Planning, 2020 WL 5909806, at *9 (finding that the first Grand Trunk factor weighed

in favor of jurisdiction where there were no pending parallel state actions) (citation

omitted).

                    II.B.4.b. Whether Adjudicating the Declaratory Action Will
                              Clarify the Legal Relations at Issue

      “The second factor to consider is whether the district court’s judgment would

clarify the legal relations at issue.” Flowers, 513 F.3d at 556. The inquiries required

by the first two Grand Trunk factors “overlap substantially.” United Specialty, 936

F.3d at 397. “[I]t is almost always the case that if a declaratory judgment will settle

the controversy, . . . it will clarify the legal relations in issue.” United Specialty, 936

F.3d at 397 (quotation omitted).

      Plaintiff believes that this case involves novel, unsettled, and complex issues

of State law that belong in State court. (ECF No. 7, PageID #549.) But “[t]he second

Grand Trunk factor does not compare state and federal court adjudication.” Clifford,

2014 WL 4805473, at *3; see also Mikmar, 2020 WL 6127912, at *3 (stating that


                                               11
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 12 of 18. PageID #: 606




arguments regarding the application of novel state laws are better addressed under

the fourth Grand Trunk factor rather than the second). Rather, the second factor

asks whether the declaratory judgment Plaintiff seeks will clarify the legal relations

at issue and assist the Court in adjudicating Plaintiff’s other claims. Clifford, 2014

WL 4805473, at *3. Plaintiff’s insurance policy either requires Defendant to cover

the various losses Plaintiff claims, or it does not. That determination will clarify the

rights and obligations of each party under the policy and, therefore, the legal relations

at issue. Accordingly, the second Grand Trunk factor favors federal jurisdiction.

                    II.B.4.c. Procedural Concerns and Res Judicata

      “The third factor to consider is whether the use of the declaratory judgment

action is motivated by ‘procedural fencing’ or likely to create a race for res judicata.”

Flowers, 513 F.3d at 558. The inquiry focuses on whether the declaratory plaintiff

has filed first to attempt to secure a judgment in its preferred forum.          United

Specialty, 936 F.3d at 399. Without evidence of procedural fencing, this factor is often

considered neutral. Id.

      Plaintiff argues it is “patently obvious” that Defendant has engaged in

procedural fencing because it removed this action “while it knew and/or must have

known of literally hundreds of parallel state court cases adjudicating the same issue.”

(ECF No. 7, PageID #551.) However, Plaintiff concedes that “this factor does not

come into play” because Defendant did not file suit first to beat Plaintiff to the

courthouse. (Id. at PageID #551–52.) Similarly, Defendant agrees that “this is not



                                              12
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 13 of 18. PageID #: 607




the typical anticipatory lawsuit that courts are concerned about under this factor.”

(ECF No. 9, PageID #579.)

      No concerns exist over procedural fencing or res judicata. Plaintiff filed for

declaratory judgment in its chosen forum in State court. Defendant’s removal to

federal court does not amount to an act of procedural fencing and does not present

concerns of res judicata. This factor is neutral.

                    II.B.4.d. Whether Adjudicating the Declaratory Action Will
                              Improperly Encroach on State Jurisdiction

      The fourth Grand Trunk factor asks “whether the use of a declaratory action

would increase friction between our federal and state courts and improperly encroach

upon state jurisdiction.”     Grand Trunk, 746 F.2d at 326.     This factor considers

whether the case involves “novel or complicated state-law or factual issues.” United

Specialty, 936 F.3d at 400.

      The Sixth Circuit has divided this factor into three sub-factors:

      (1) whether the underlying factual issues are important to an informed
      resolution of the case; (2) whether the state trial court is in a better
      position to evaluate those factual issues than is the federal court; and
      (3) whether there is a close nexus between underlying factual and legal
      issues and state law and/or public policy, or whether federal common or
      statutory law dictates a resolution of the declaratory judgment action.

Flowers, 513 F.3d at 560 (citing Bituminous, 373 F.3d at 814–15).

      Plaintiff argues that the fourth factor favors remand “because of the hundreds

of parallel state claims being litigated, that do not involve any federal questions.”

(ECF No. 7, PageID #552.) Plaintiff believes the issues of law involved are novel and

complex and should be decided in state court. (Id. at PageID #550.) Defendant argues

                                              13
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 14 of 18. PageID #: 608




that this case “simply requires the Court to apply settled Ohio law to the facts alleged

in the Complaint.” (ECF No. 9, PageID #580.)

                           II.B.4.d.i. Whether the Underlying Factual Issues
                                       Are Important to an Informed Resolution

      “The first of these sub-factors focuses on whether the state court’s resolution

of the factual issues in the case is necessary for the district court’s resolution of the

declaratory judgment action.” Flowers, 513 F.3d at 560. There are no underlying

factual issues pending resolution in a parallel state lawsuit that would prevent this

Court from resolving the coverage question presented in Plaintiff’s declaratory relief

claim. Therefore, this sub-factor weighs in favor of exercising jurisdiction.

                           II.B.4.d.ii. Whether a State Trial Court Is Better
                                       Suited to Evaluate Issues

      “The second sub-factor focuses on which court, federal or state, is in a better

position to resolve the issues in the declaratory action.” Flowers, 513 F.3d at 560.

This sub-factor addresses whether the coverage issue involves novel or complicated

questions of State law. Generally, the presumption is that State courts are better

positioned to decide questions of State law. Id. However, where State law is clear

and there are “no unresolved factual issues relevant to the coverage question,” this

presumption carries less weight.” United Specialty, 936 F.3d at 401.

      Because there are no parallel State court proceedings that will impact this

Court’s determination of insurance coverage, “there is no risk that resolution of

factual or legal issues by a state court will impact this Court’s judgment or vice versa,”

with regard to the scope of policy coverage. Equity Planning, 2020 WL 5909806, at *9

                                               14
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 15 of 18. PageID #: 609




(quoting Parker Hannifin Corp. v. Standard Motor Prods., No. 1:19cv00617, 2019 WL

5425242, at *33 (N.D. Ohio Oct. 23, 2019)). The factual circumstances surrounding

Plaintiff’s insurance claim may be unprecedented, but applying Ohio insurance law

to an insurance policy is not. Id. at *28.

      Further, Plaintiff seeks to represent a nationwide class of policyholders, which

will require the adjudicating court to apply not only Ohio substantive law, but the

substantive law of other States as well. Equity Planning, 2020 WL 5909806, at *9

(concluding that the state court was not better positioned to adjudicate a declaratory

judgment claim than a federal court where the plaintiff raised claims on behalf of a

nationwide class) (citing Pilgrim v. Universal Health Care, LLC, 660 F.3d 943, 946

(6th Cir. 2011)). There is no reason why an Ohio state court, as opposed to a federal

court, would be better equipped to apply the laws of the other 49 states. On the other

hand, “[t]his case presents potentially new issues of insurance contract

interpretation” that might be better evaluated in state court. Mikmar, 2020 WL

6127912, at *3. The second sub-factor is neutral.

                           II.B.4.d.iii. Nexus, Public Policy, and Federal Law

      “The final sub-factor focuses on whether the issue in the federal action

implicates important state policies and is, thus, more appropriately considered in

state court.” Flowers, 513 F.3d at 561. “[E]ven in cases where state law has not been

difficult to apply, [the Sixth Circuit] has usually found that the interpretation of

insurance contracts is closely entwined with state public policy.” United Specialty,



                                             15
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 16 of 18. PageID #: 610




936 F.3d at 401.      This case involves the interpretation of insurance contracts.

Accordingly, the third sub-factor weighs against jurisdiction.

                                      *     *        *

       Considering the three sub-factors together, the first sub-factor weighs in favor

of jurisdiction, the second is neutral, and the third weighs against it, rendering the

fourth Grand Trunk factor neutral overall.

                     II.B.4.e. Whether a Better or More Effective Alternative
                               Remedy Exists

       “The fifth factor asks ‘whether there is an alternative remedy which is better

or more effective’ than federal declaratory relief.” United Specialty, 936 F.3d at 401

(quoting Grand Trunk, 746 F.2d at 326).

       Plaintiff argues that a “state action would be more effective” because it would

allow an Ohio state court “to rule on insurance law issues never before decided under

state law, related to the novel COVID-19 pandemic.” (ECF No. 7, PageID #553.)

Plaintiff relies on Dianoia’s Eatery, LLC v. Motorists Mutual Insurance Co.,

No. 20-706, 2020 U.S. Dist. LEXIS 157055 (W.D. Pa. May 19, 2020). Aside from not

binding the Court, the plaintiff there did not raise claims for breach of contract or bad

faith, as Plaintiff does here. Id. at *1.

       Rather than exercise jurisdiction over Plaintiff’s entire complaint, the Court

could stay the breach of contract and bad faith claims and remand the declaratory

judgment claim. Mikmar, 2020 WL 6127912, at *4 (citing Quackenbush, 517 U.S. at

716, and Adrian Energy, 481 F.3d at 424–25). Such an approach presents obvious


                                                16
    Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 17 of 18. PageID #: 611




inefficiencies compared to adjudicating all three claims in a single action. Where, as

here, claims for monetary and declaratory relief are intermingled in the same case,

declining to exercise jurisdiction over the declaratory claim lacks any comparative

benefit. Equity Planning, 2020 WL 5909806, at *9 (citing Adrian Energy, 481 F.3d

at 422). Therefore, this final factor weighs in favor of jurisdiction.

                                     *      *        *

      Taking all five Grand Trunk factors together, the first, second, and fifth factors

favor jurisdiction while the third and fourth are neutral. On balance, the Grand

Trunk factors weigh in favor of the Court retaining and exercising jurisdiction.

Accordingly, based on consideration of the Grand Trunk factors, the Court declines

to exercise its discretion to remand Plaintiff’s claim for declaratory relief.

                                    CONCLUSION

      For the foregoing reasons, the Court lacks discretion to remand Plaintiff’s

breach of contract and bad faith claims and declines to remand Plaintiff’s claim for

declaratory relief. Accordingly, the Court DENIES Plaintiff’s Motion to Remand

(ECF No. 7).

      Having determined that federal jurisdiction is proper, Plaintiff shall have 21

days from the date of this order to respond to Defendant’s Motion to Dismiss or Strike

Nationwide Class Action Allegations (ECF No. 5).

      SO ORDERED.




                                                17
   Case: 5:20-cv-01922-JPC Doc #: 11 Filed: 01/12/21 18 of 18. PageID #: 612




Dated: January 12, 2021




                                          J. Philip Calabrese
                                          United States District Judge
                                          Northern District of Ohio




                                         18
